Citation Nr: 0202584	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left below-the-knee 
amputation and right above-the-knee amputation as being 
secondary to inactive pulmonary tuberculosis.

2.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for left 
below-the-knee amputation and right above-the-knee amputation 
as being secondary to inactive pulmonary tuberculosis and 
continued the noncompensable evaluation for inactive 
pulmonary tuberculosis.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the left below-the-
knee amputation and right above-the-knee amputation and the 
service-connected inactive pulmonary tuberculosis is not of 
record.

2.  Inactive pulmonary tuberculosis is manifested by 
inactivity for more than 35 years, was never manifested by 
far advanced lesions, and is currently asymptomatic.


CONCLUSIONS OF LAW

1.  Left below-the-knee amputation and right above-the-knee 
amputation are not proximately due to or the result of 
inactive pulmonary tuberculosis.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

2.  The criteria for a compensable evaluation for inactive 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6722 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that the veteran contracted 
pulmonary tuberculosis in October 1954, which was moderately 
advanced.

In a February 1955 rating decision, the RO granted service 
connection for chronic pulmonary tuberculosis, active, 
moderately advanced, and assigned a 100 percent evaluation, 
effective December 1, 1954.  The 100 percent evaluation was 
continued in a May 1955 rating decision.

A December 1955 VA examination report shows that pulmonary 
tuberculosis was still active, and thus the 100 percent 
evaluation was continued in a December 1955 rating decision.

A November 1956 VA examination report shows that the 
pulmonary tuberculosis had arrested.  In a January 1957 
rating decision, the RO continued the 100 percent evaluation 
until November 29, 1958, at which time, it reduced the 
evaluation to 50 percent from November 30, 1958, to November 
29, 1962, then to 30 percent from November 30, 1962 to 
November 29, 1967, and then to a noncompensable evaluation 
from November 30, 1967, in compliance with Diagnostic Code 
6722.

The veteran was hospitalized in 1959 for anxiety reaction.  
The hospitalization summary report shows that chest x-rays 
were taken and showed no evidence of tuberculosis.  

In February 1990, the veteran filed a claim for an increased 
evaluation, stating that he had undergone bypass surgery and 
believed that it was due to his service-connected disability.  
The RO denied service connection for coronary artery disease 
and continued the noncompensable evaluation for pulmonary 
tuberculosis.  The veteran did not appeal the decision.

In September 2000, the veteran filed a claim for an increased 
evaluation, stating that his service-connected disability had 
deteriorated to a degree that he had had to undergo numerous 
surgeries to his lower extremities and eventually had to have 
both legs amputated.  The veteran asserted that the pleurisy 
build-up in his lungs was directly related to the scarring of 
his lungs and his problem with his legs.  He also stated he 
had limited lung capacity.

The RO obtained the VA treatment reports, which are dated 
between July 1992 and September 1994.  The treatment reports 
show that the veteran was diagnosed with diabetes mellitus in 
1982.  They are silent for complaints related to pulmonary 
tuberculosis or amputations of the lower extremities.

A January 1999 private medical record shows that the veteran 
had developed gangrene of the first and second toes of the 
left foot and the first toe of the right foot.  He was taken 
to the operating room and had disarticulation of the 
metatarsal phalangeal joints of all ten toes.  April 1999 and 
May 1999 private medical records show that the veteran 
underwent amputations of both lower extremities.  In the 
April 1999 medical record, the private physician stated that 
the veteran had a history of insulin dependence diabetes 
mellitus; hypertension; and peripheral vascular disease, 
status post multiple bypass grafts.

An October 2000 VA examination report shows that the veteran 
reported that he had quit smoking in 1998 after smoking for 
50 plus years.  He also reported having undergone amputations 
of both legs in 1999.  The veteran reported that he had 
"pleurisy" on the right side whenever he lifted his arm in 
a certain way.  He also reported that he had had pneumonia a 
number of times, the last time being in 1980.  The veteran 
stated he had been a diabetic for approximately 10 years and 
had been on insulin for the last nine years.  He stated he 
had had a stroke, which had left him for several months 
without being able to write.  Examination of the lungs 
revealed bilateral rhonchi, wheezes, and decreased breath 
sounds.  The examiner noted that the veteran had two 
amputations of the right and left lower extremities and that 
the veteran was in a wheelchair.  He entered diagnoses of 
pulmonary tuberculosis, coronary artery disease, insulin 
dependent diabetes mellitus, severe peripheral vascular 
disease, and carotid artery disease.

A November 2000 VA examination report shows that the veteran 
reported his medical history to the examiner.  At that time, 
the veteran complained of progressive and increasing 
shortness of breath and pleuritic chest pain when doing 
minimal exertion, which included the use of his wheelchair.  
The examiner noted that the veteran reported a history of 
tobacco use for approximately 58 years.  The veteran stated 
that he wheezed occasionally and was unable to exercise, 
which the examiner stated was secondary to the amputations 
and shortness of breath.  He reported extensive cough and 
phlegm.  Physical examination revealed markedly decreased 
breath sounds with no wheezing.  The examiner stated that the 
veteran had increased expiratory phase.  Chest x-rays showed 
a right upper lobe abnormality, which was felt to be 
secondary to granuloma.  The examiner stated that old films 
showed fibrotic changes.  Pulmonary function tests revealed 
moderate obstruction with hyperinflation and reduced 
diffusing capacity for carbon monoxide.  FEV1 was reported as 
47 percent of predicted, FVC was 57 percent of predicted; and 
Fev1\FVC was 68 percent of predicted.  The examiner stated 
that total lung capacity was 101 percent, and diffusion 
capacity for carbon monoxide (DLCO) was 31 percent.

The examiner made the following impressions:

1.  This patient has significant 
symptomatology and decompensation related 
to underlying lung disease including lack 
of capacity to manipulate wheelchair 
secondary to shortness of breath, chronic 
cough, and sputum production.  There is 
no evidence that this is related to his 
history of pulmonary tuberculosis while 
in the [s]ervice, and is much more likely 
related to his history of tobacco use.  
Nonetheless, the patient does suffer 
significant difficulties in this area.

2.  There is no evidence of active or 
inactive pulmonary tuberculosis leading 
to symptoms that [are] noted at this 
time.

In April 2001, the veteran submitted private medical records 
dated from November 1969 to 1999.  The November 1969 records 
show that the veteran was diagnosed with acute bronchitis.  
It was noted that this was probably secondary to old 
pulmonary tuberculosis.  A January 1970 record shows the 
veteran underwent a bilateral bronchogram.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in a September 2000 letter, the RO informed the 
veteran of the evidence necessary to substantiate his claim 
for secondary service connection.  

Also, in the February 2001 rating decision on appeal and the 
July 2001 statement of the case, the RO informed the veteran 
of the evidence necessary to establish a higher evaluation 
for inactive pulmonary tuberculosis and secondary service 
connection for the left below-the-knee amputation and the 
right above-the-knee amputation.  In the July 2001 statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claims for an increased 
evaluation for his service-connected disability and secondary 
service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Texas Veterans Commission.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
at the VA facility in Houston.  The record reflects that in 
September 2000, the RO requested the VA treatment reports, 
which were received at the RO that same month.  The RO has 
associated the records with the claims file.  The veteran 
stated he been treated by a private physician, which records 
he submitted himself.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
the leg amputations or the pulmonary tuberculosis that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo two VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


III.  Criteria & Analysis

A.  Secondary service connection

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the claim of service connection for left below-the-
knee amputation and right above-the-knee amputation as being 
secondary to the service-connected inactive pulmonary 
tuberculosis.  The reasons follow.

The veteran has asserted that he believes that his service-
connected inactive pulmonary tuberculosis caused his two 
lower extremities to be amputated; however, there is no 
competent medical evidence in the record to substantiate such 
allegation.  No medical professional has provided an opinion 
that the amputations were proximately due to or the result of 
the service-connected inactive pulmonary tuberculosis.  When 
the amputations were done in 1999, the private physician 
noted the veteran's medical history, which did not include a 
finding of inactive pulmonary tuberculosis. 

Although the veteran has asserted that there is a 
relationship between the amputations of the lower extremities 
and his service-connected disability, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

Again, the Board has thoroughly reviewed the evidence of 
record and cannot find any competent medical opinion of a 
nexus between the amputations of the lower extremities and 
the service-connected inactive pulmonary tuberculosis.  
Additionally, the Board notes it is not competent to 
supplement the record with its own unsubstantiated medical 
conclusion as to whether or not the amputations were the 
result of the service-connected disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  For the reasons 
stated above, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for left below-the-knee amputation and right 
above-the-knee amputation as being secondary to inactive 
pulmonary tuberculosis, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Schedule provides that a veteran who was entitled to 
receive compensation for inactive, chronic pulmonary 
tuberculosis, on or before August 19, 1968, is entitled to a 
100 percent evaluation for two years after the date of 
inactivity, following active pulmonary tuberculosis 
clinically identified during active service or subsequent 
thereto.  38 C.F.R. § 4.97, Diagnostic Code 6722.  
Thereafter, a 50 percent evaluation is assigned during the 
period from the third through the sixth years after the date 
of inactivity, and a 30 percent evaluation is assigned during 
the period from the seventh through the eleventh years after 
the date of inactivity.  Id.  The Schedule also provides a 
minimum 30 percent evaluation if far-advanced lesions were 
diagnosed at any time when the disease process was active.  
Id.  A minimum 20 percent evaluation is warranted for 
inactive, chronic pulmonary tuberculosis following 
moderately-advanced lesions, provided there is continued 
disability such as emphysema, dyspnea on exertion, impairment 
of health, etc.  Id.  The Schedule further provides that the 
graduated 50 percent and 30 percent evaluations and the 
permanent 30 percent and 20 percent evaluations for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  Id. at Note 2.

The Schedule provides that a veteran who was entitled to 
receive compensation for inactive, chronic pulmonary 
tuberculosis, after August 19, 1968, is evaluated depending 
on the specific findings and its residuals are to be rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6731 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for inactive pulmonary 
tuberculosis.  The record reflects that pulmonary 
tuberculosis became inactive in 1956 and has stayed inactive 
since that time.  The November 2000 VA examination report 
confirms that pulmonary tuberculosis remains inactive.  The 
veteran's lesions while active were described as moderately 
advanced.  Thus, a 30 percent evaluation under Diagnostic 
Code 6722 would not be warranted, as the lesions were never 
found to be "far advanced."  See 38 C.F.R. § 4.97, 
Diagnostic Code 6722.  Although the lesions were found to be 
moderately advanced, the Board finds that the probative 
evidence is against a finding that there is continued 
disability, such as emphysema, dyspnea on exertion, 
impairment of health, etc. to warrant a 20 percent 
evaluation.  See id.  Specifically, the veteran has 
symptomatology related to underlying lung disease; however, 
it has been attributed to the veteran's tobacco use, as 
opposed to the service-connected inactive pulmonary 
tuberculosis.  Thus, a 20 percent evaluation under 6722 would 
not be warranted.  Id.  Therefore the veteran would not be 
entitled to a compensable evaluation under the criteria in 
effect where entitlement existed prior to August 19, 1968.

As to consideration of a compensable evaluation under the 
criteria in effect where entitlement existed after August 19, 
1968, the Board finds that the competent evidence establishes 
that there is no evidence of any current activity, 
symptomatology or residuals of pulmonary tuberculosis.  In 
the November 2000 VA examination report, the examiner stated, 
"There is no evidence of active or inactive pulmonary 
tuberculosis leading to symptoms that [are] noted at this 
time."  Again, the veteran has lung disease, but it has not 
been attributed to the service-connected inactive pulmonary 
tuberculosis, and thus a compensable evaluation under 
Diagnostic Code 6731 would not be warranted.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6731.  The Board notes that it has 
not laid out the specific criteria for interstitial lung 
disease, restrictive lung disease, or chronic bronchitis, 
since a medical professional has stated that the current lung 
disease is not the result of the service-connected 
disability.  Accordingly, as the veteran exhibits no current 
pulmonary symptomatology or residuals of his inactive 
pulmonary tuberculosis, a compensable evaluation is not 
warranted.  See id.  

The Board notes that the veteran has submitted 1969 private 
medical records, which show that he had bronchiectasis, which 
had been attributed to pulmonary tuberculosis; however, that 
does not assist the veteran in obtaining a higher evaluation 
for the service-connected disability during the appeal 
period.  See Powell v. West, 13 Vet. App. 31 (1999) (consider 
evidence within appeal period in order to ascertain correct 
rating).

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that the inactive pulmonary 
tuberculosis warrants a compensable evaluation, the medical 
findings do not support his assertion for the reasons stated 
above.  Accordingly, the veteran's inactive pulmonary 
tuberculosis is no more than noncompensably disabling, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER


Entitlement to service connection for left below-the-knee 
amputation and right above-the-knee amputation as being 
secondary to inactive pulmonary tuberculosis is denied.

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

